               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                :   CRIMINAL NO. 1:11-CR-151
                                        :
            v.                          :   (Chief Judge Conner)
                                        :
BENJAMIN CHIKWE (3),                    :
             Defendant                  :

                                    ORDER

      AND NOW, this 7th day of May, 2019, upon consideration of the

government’s Motion (Doc. 345) to Unseal Particular Documents and Strike

Ex-Parte Language from the record, it is hereby ORDERED that motion is

GRANTED. The Clerk of Courts is hereby directed to unseal the following

document numbers: document 339, document 340 and document 341.




                                /S/ CHRISTOPHER C. CONNER
                               Christopher C. Conner, Chief Judge
                               United States District Court
                               Middle District of Pennsylvania
